Citation Nr: 1758728	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include dystonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran had active duty service from June 1962 to June 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a claim for service connection for Parkinson's disease, to include dystonia.

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2012).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have Parkinson's disease, to include dystonia, due to his service.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease, to include dystonia, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for Parkinson's disease, to include dystonia.  He argues that he has these conditions due to exposure to toxic chemicals during service.  He asserts that during service he performed duties as a ground equipment repairman, and that he worked with a number of toxic chemicals on a daily basis, to include JP-4 (jet fuel), de-icers, "Freon 12" (difluorodibromomethane), degreasers, and solvents, to include trichloroethylene (TCE).  He further argues that there is significant scientific evidence and medical literature linking exposure to TCE to Parkinson's disease.  He asserts that chlorofluorocarbons such as Freon 12 have been banned since 1996 because they have been shown to destroy the ozone layer, and that they can damage and/or destroy brain cells.  With regard to his post-service employment, he stated that he worked on air conditioning units for vending machines for about 30 to 40 years.  He stated that he quit working in 2014, and that he had health problems for about eight years prior to quitting his job.  See transcript of Veteran's hearing, held in April 2017; Veteran's notice of disagreement (VA Form 21-4138), dated in March 2012; Veteran's appeal (VA Form 9), dated in October 2013.  

In September 2011, the Veteran filed his claim.  In February 2012, the RO denied the claim.  The Veteran has appealed.  

Although additional evidence has been received since the issuance of the statement of the case, dated in October 2013, the Veteran has waived RO review of this evidence.  See transcript of Veteran's hearing, held in April 2017; 38 C.F.R. § 20.1304 (2017); Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's discharge (DD Form 214) shows the following: he underwent about five months of training to be an apprentice aircraft ground equipment repairman.  His specialty title was aircraft ground equipment repairman.  His last duty assignment was with the 68th Field Maintenance Squadron SAC) (Strategic Air Command).  

The Veteran's service treatment records for his active duty service do not contain any relevant findings or diagnoses.  The Veteran's separation examination report, dated in May 1966, shows that his neurological system was clinically evaluated as normal.  In an associated report of medical history, he indicated that he did not have a history of muscle cramps; no relevant symptoms, complaints, or diagnoses were noted.  

As for the post-service medical evidence, private treatment reports from Capitol Neurology (CN), include a report dated in May 2006, which notes that the Veteran presented for ongoing care of Parkinson's disease, which had been diagnosed six years before.  He had a history of a slight stroke causing mild left HP (hemiplegia) about a year before he was first noted to have Parkinsonism.  He had foot dragging beginning in about 2000, but he did not seek treatment until about three years ago (to another physician).  His case was complicated by a history of intermittent foot numbness for years, based on back problems.  CN reports show ongoing treatment through 2009, with notations of early-onset Parkinson's disease.  

VA progress notes, dated beginning in 2010, note a family history of cerebral aneurysm, and that the Veteran was thought to have had a stroke in the past, but that he was later determined to have Parkinson's disease.  They included notations of advanced Parkinson's disease, with symptoms of dyskinesias.  

The Board finds that the claim must be denied. The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  There is no evidence to show that the Veteran had a chronic condition during service, nor has the Veteran asserted that he had Parkinson's disease, or dystonia, during service.  Accordingly, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

The earliest medical evidence to show the existence of any relevant symptoms is "by history" in the CN reports, which note that the Veteran experienced foot dragging in 2000.  This is approximately 33 years following separation from service.  There is no competent opinion of record in support of the claim.  The Board further notes that there is no assertion of a continuity of symptomatology.  There is no evidence to show that the Veteran had an organic disease of the nervous system within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to articles submitted by the Veteran, the United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).   

In the present case, the articles submitted by the appellant are not accompanied by the opinion of any medical expert.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board has carefully reviewed this evidence, which notes inter alia that "most researchers believe that Parkinson's disease is not due to a single culprit but rather a combination of both genetic susceptibility and environmental stresses causing brain cell death."  The cause of Parkinson's disease is not known; about 4 percent of the cases are caused by drugs.  Free radicals, excess dopamine turnover, and reduced glutathione, may play a role in the development of Parkinson's disease.  Although there are a number of hypotheses to explain the patho biochemistry of Parkinson s disease, the one on oxidative stress (OS) has gained major interest.  However, oxidative stress is intimately linked to other components of the degenerative process, such as mitochondrial dysfunction, excitotoxicity, nitric oxide toxicity, and inflammation.  It is therefore difficult to determine whether oxidative stress leads to, or is a consequence of, these events.  

Exposure to Freon 12 may cause irritation of the nose and throat drowsiness, unconsciousness, and death.  Exposure may also cause liver damage.

TCE is used mainly as a solvent to remove grease from metal parts.  It is also used as a general solvent, and as an intermediate to make other chemicals.  The principal route of exposure for TCE is inhalation, which, in excess, causes dizziness, loss of coordination, sleepiness, and symptoms of anaesthesia.  Persons working with TCE should be provided with and instructed in the use of appropriate personal protective clothing and equipment as required.  

In summary, none of the submitted articles indicate that a link has been established between exposure to any of the claimed chemicals, to include Freon and/or TCE, and Parkinson's disease or dystonia.  This evidence does not reasonably approximate the facts and circumstances of the Veteran's case.  The Board therefore concludes that this information is insufficiently probative to warrant further development, or a grant of the claim.  Id.   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has Parkinson's disease, or dystonia, that has been caused by service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that service connection for the claimed disability is not warranted.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this claim on that basis.  38 U.S.C. § 5107(b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, the Veteran's service treatment records do not contain any relevant complaints, findings, or diagnoses.  The Veteran has not asserted that he had Parkinson's disease, or dystonia, during service, or ongoing neurological symptomatology since his service.  The Veteran's post-service medical records have been discussed.  There is no competent opinion of record in favor of the claim.  Given the foregoing, the Board finds that a remand for an examination and/or an opinion is not warranted.  38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (recognizing that there is not a duty to provide an examination in every case).  
 
Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for Parkinson's disease, to include dystonia, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


